Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Information Disclosure Statement
NPL Cite #2 of the IDS received 3/18/2020 has been lined through because a date associated with the NPL document is not specified. The citation was resubmitted within the IDS received 5/1/2020 with an associated date and thus, the NPL reference has been considered. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 15/148,085, 14/676,173, 14/559,430, 13/861,170, 62/158,841, 61/973,325, 61/911,049, and 61/622,705 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
The limitations of dependent claims 1-6, 8-13, 16-41, 43-45, 47-59, and 61 are not found within the 62/158,841 application (filing date: 5/8/2015). The limitations of dependent claims 3, 4, 6, 8, 9, 11-13, 16-19, 21-23, 25-27, 29-41, 43-45, 47-49, 51, 53, 55, 57, 59, and 61 are not found within the 14/559,430 application (filing date: 12/3/2014). The limitations of dependent claims 3, 4, 6, 8, 9, 11-13, 16-18, 21-23, 25-27, 29-41, 43-45, 47-49, 51, 53, 55, 59, and 61 are not found within the 14/676,173 application (filing date: 4/1/2015). The limitations of dependent claims 1-4, 6, 8, 9, 22-13, 16-41, 43-45, 47-49, 51, 53, 55, 57, 59, and 61 are not found within the 61/973,325 application (filing date: 4/1/2014). The limitations of dependent claims 2-4, 6, 8, 9, 11-13, 16-19, 21-23, 25-27, 29-41, 43-45, 47-49, 51, 53, 55, 57, 59, and 61 are not found within the 61/911,049 application (filing date: 12/3/2013). The limitations of dependent claims 2-4, 6, 8, 9, 11-13, 16-19, 21-23, 25-27, 29-41, 43-45, 47-49, 51, 53, 55, 57, 59, and 61 are not found within the 13/861,170 application (filing date: 4/11/2013). The 
Consequently, claims 1, 50, 52, 54, 56, 58, and 60 are construed as having a filing date of 4/11/2012. Claim 2 is construed as having a filing date of 12/3/2014. Claims 3, 4, 6, 8, 9, 11-13, 16-41, 43-45, 47-49, 51, 53, 55, 57, 59, and 61 are construed as having a filing date of 5/6/2016. 
Claim Objections
Claim 26 is objected to because of the following informalities: “at last one” should be “at least one”.  Appropriate correction is required.
Claim 55 is objected to because of the following informalities: “an electron acceptor” of line 2 should be “the electron acceptor”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-4, 6, 8, 9, 11-13, 16-41, 43-45, 47-59, and 61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite “creating an ionic conduction mechanism for ionic mobility in the solid, semicrystalline, ionically conductive, polymer material distinct from a liquid ionic pathway through the material via any solvent, liquid, or gel phase”. through the solid and not the more generic in the solid within Page 12, lines 6-14. Accordingly, claim 1 fails to comply with the written description requirement. This issue can be resolved by using the phrase “mechanism for ionic mobility through the solid…”. 
As claims 2-4, 6, 8, 9, 11-13, 16-41, 43-45, 47-59, and 61 depend from claim 1, they are rejected for the same issue discussed above. 
Claims 1-4, 6, 8, 9, 11-13, 16-41, 43-45, 47-59, and 61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 first recites the ion conduction mechanism is “distinct from a liquid ionic conductive pathway through the material via any solvent, liquid or gel phase” and then later recites “the material is a solid electrolyte which does not rely on a liquid phase for ionic conductivity”. It is unclear what difference, if any, is meant by the ion conduction mechanism being “distinct from” versus “not relying”, particularly since the former uses a broader recitation (solvent, liquid, or gel) and the latter uses an arguably narrower recitation (liquid). Accordingly, the intended scope of the claim is unclear. Language such as “does not rely on a solvent, liquid or gel phase for ionic conductivity” and removal of “distinct from a liquid ionic conductive pathway through the material via any solvent, liquid or gel phase” is suggested to overcome this issue.
As claims 2-4, 6, 8, 9, 11-13, 16-41, 43-45, 47-59, and 61 depend from claim 1, they are rejected for the same issue discussed above. 
Claim 61 contains species that include the narrow recitations “2,3-dicyano-5,6-dichlorodicyanoquinone”, “tetrachloro-1,4-benzoquinone”, and “tetracyanoethylene” followed by broader chemical formulae (C6Cl2N2O2, C6Cl4O2, and C6N4 respectively). Accordingly, the scope of the claim is unclear as it is uncertain whether the species are limited to the particular isomers of the claims or if other isomers are intended. This issue can be resolved by removing the chemical formulae (C6Cl2N2O2, C6Cl4O2, and C6N4).
Claim Rejections - 35 USC § 102
Claim(s) 3, 4, 6, 9, 11-13, 17-22, 24, 25, 27-30, 33-41, 43-45, 47-49, 51, 53, 55, 57, 59, and 61 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmerman ‘218 (US 2015/0280218 A1).
Regarding Claims 3, 4, 6, 9, 11, 12, 17-22, 33-35, 44, 45, 47-49, 51, 53, 57, 59, and 61, Zimmerman ‘218 teaches a battery comprising a solid, ionically conducting electrolyte polymer material (Abstract) and discloses an embodiment in Example 1 where the material is a reaction product of polyphenylene sulfide (base polymer), lithium hydroxide (ionic compound), and DDQ (electron acceptor) (¶ 84-85). Zimmerman ‘218 also teaches an embodiment in Example 2 where a cathode material is made with an ionically conducting material that is a reaction product of polyphenylene sulfide (base polymer), lithium hydroxide (ionic compound), and DDQ (electron acceptor) (¶ 86). PPS is a conjugated polymer. Both materials use 67%/33% wt/wt PPS/DDQ and 1 mol of DDQ relative to 4.2 moles of PPS. This mixture is heat treated at 325/250 degrees Celsius for 30 mins at 500-1000 PSI (¶ 84-87). In comparison, Example 3 of the instant specification uses 67%/33% wt/wt PPS/DDQ and 1 mol of DDQ relative to 4.2 moles of Zimmerman ‘218 teaches ionic conductivities consistent with the ranges claimed (Figure 6). See also ¶ 9 where conductivities of at least 1x10-4 S/cm at room temperature are described. With regards to the claimed properties, such as the presence of charge transfer complexes on monomers, the creation of an ion conduction mechanism through the material that does not rely on liquid/solvent/gel phase, and the various properties of the dependent claims, since Zimmerman ‘218 creates ionically conductive materials using the same materials and same protocol, the resulting properties are necessarily the same. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claims 13, 24, 25, and 28-30, the Examples of Zimmerman ‘218 use LiOH. Lithium and hydroxide are both monovalent ions. Lithium is an alkali metal. 
Regarding Claim 27, Example 1 utilizes an ionic conductive material comprising roughly 50 wt% of PPS, 25 wt% of lithium hydroxide monohydrate, and 25 wt% of DDQ (based on a molecular weight of 108 for PPS, 42 for LiOH H2O, and 227 for DDQ). Thus, Example 1 illustrates 0.595 mol of OH- (anionic diffusing ion) and 0.595 mol of Li+ (cationic diffusing ion) relative to 0.463 mol of PPS monomer residue, which is equivalent to 1.3 mol of anion/cation relative to PPS monomer residue. Such a concentration lies within the claimed range.
Regarding Claims 36-41 and 43, polyphenylene sulfide possesses monomer residues with aromatic rings and heteroatoms (sulfur) positioned on the polymer 
Regarding Claim 55, Zimmerman ‘218 indicates the ionic conductivity results from the reaction of electron acceptor, polymer, and ionic compound (¶ 8, 49-54). The ionic compound contains cationic and anionic diffusing ions.
Claim(s) 16 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmerman ‘218 (US 2015/0280218 A1) as evidenced by ChemicalBook-1 (LiOH Information), ChemicalBook-2 (DDQ Information), and ScientificPolymer (Polymer Density Table). 
The discussion regarding Zimmerman ‘218 within ¶ 17-21 is incorporated herein by reference.
Regarding Claims 16 and 23, Example 1 utilizes an ionic conductive material comprising roughly 50 wt% of PPS, 25 wt% of lithium hydroxide monohydrate, and 25 wt% of DDQ (based on a molecular weight of 108 for PPS, 42 for LiOH H2O, and 227 for DDQ). Lithium hydroxide monohydrate has a density of 1.51, DDQ has a density of 1.71, and PPS has a density of 1.36 as evidenced by ChemicalBook-1, ChemicalBook-2, and ScientificPolymer.
Claim(s) 3, 4, 6, 9, 11-13, 17-22, 24-30, 33-41, 43-45, 47-49, 51, 53, 55, 57, 59, and 61 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmerman ‘559 (US 2015/0155559 A1). 
Regarding Claims 3, 4, 6, 9, 11-13, 17-22, 33-35, 44, 45, 47-49, 51, 53, 57, 59 and 61, Zimmerman ‘559 teaches a battery comprising a solid, ionically conducting polymer electrolyte material (Abstract) and discloses an embodiment in Example 1 where the material is a reaction product of polyphenylene sulfide (base polymer), lithium hydroxide (ionic compound), and DDQ (electron acceptor) (¶ 156-157). Zimmerman ‘559 also teaches embodiments in Examples 2-4, 6-8, 12-16,  where a cathode material is made with an ionically conducting material that is a reaction product of polyphenylene sulfide (base polymer), lithium hydroxide (ionic compound), and DDQ (electron acceptor) (¶ 158-169, 171-181, 185-203). PPS is a conjugated polymer. The Examples use 67%/33% wt/wt PPS/DDQ and 1 mol of DDQ relative to 4.2 moles of PPS. This mixture is heat treated at 325/250 degrees Celsius for 30 mins at 500-1000 PSI (¶ 156-169, 171-181, 185-203). In comparison, Example 3 of the instant specification uses 67%/33% wt/wt PPS/DDQ and 1 mol of DDQ relative to 4.2 moles of PPS which is heat treated at 325/250 degrees Celsius for 30 mins at 500-1000 PSI. Zimmerman ‘559 teaches ionic conductivities consistent with the ranges claimed (Figure 6). See also ¶ 18 where conductivities of at least 1x10-4 S/cm at room temperature are described. With regards to the claimed properties, such as a the presence of charge transfer complexes on monomers, the creation of an ion conduction mechanism through the material that does not rely on liquid/solvent/gel phase, and the various properties of the dependent claims, since Zimmerman ‘559 creates ionically conductive materials using the same In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
In the alternative, Zimmerman ‘559 teaches other embodiments in Examples 20-22 whereby liquid crystal polymer, ion sources such as LiOH, and DDQ are reacted via heat treatment for 30 mins at 500-1000 PSI (¶ 208-214). In comparison, Example 7 of the instant specification uses liquid crystal polymer, ion sources such as LiOH, and DDQ which is heat treated for 30 mins at 500-1000 PSI. Zimmerman ‘559 teaches ionic conductivities consistent with the ranges claimed (Tables within ¶ 208-212; Figure 6). With regards to the claimed properties, such as a melt state, glassy state, the diffusing ions being mobile in the glass state, and the various properties of the dependent claims, since Zimmerman ‘559 creates ionically conductive materials using the same materials and same protocol, the resulting properties are necessarily the same. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claims 13, 24, 25, and 28-30, the Examples of Zimmerman ‘559 use LiOH. Lithium and hydroxide are both monovalent ions. Lithium is an alkali metal. 
Regarding Claim 26, Zimmerman ‘559
Regarding Claim 27, Example 1 utilizes an ionic conductive material comprising roughly 50 wt% of PPS, 25 wt% of lithium hydroxide monohydrate, and 25 wt% of DDQ (based on a molecular weight of 108 for PPS, 42 for LiOH H2O, and 227 for DDQ). Thus, Example 1 illustrates 0.595 mol of OH- (anionic diffusing ion) and 0.595 mol of Li+ (cationic diffusing ion) relative to 0.463 mol of PPS monomer residue, which is equivalent to 1.3 mol of anion/cation relative to PPS monomer residue. Such a concentration lies within the claimed ranges. 
Regarding Claims 36-41 and 43, polyphenylene sulfide possesses monomer residues with aromatic rings and heteroatoms (sulfur) positioned on the polymer backbone adjacent to the ring structure. The material derived from polyphenylene sulfide would be pi-conjugated as polyphenylene sulfide is pi-conjugated. The molecular weight of the polyphenylene sulfide repeat units is 108 g/mol, which lies within the claimed range. 
Regarding Claim 55, Zimmerman ‘559 indicates the ionic conductivity results from the reaction of electron acceptor, polymer, and ionic compound (¶ 13, 68-71). The ionic compound contains cationic and anionic diffusing ions.
Claim(s) 16 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmerman ‘559 (US 2015/0155559 A1) as evidenced by ChemicalBook-1 (LiOH Information), ChemicalBook-2 (DDQ Information), and ScientificPolymer (Polymer Density Table). 
The discussion regarding Zimmerman ‘559 
Regarding Claims 16 and 23, Example 1 utilizes an ionic conductive material comprising roughly 50 wt% of PPS, 25 wt% of lithium hydroxide monohydrate, and 25 wt% of DDQ (based on a molecular weight of 108 for PPS, 42 for LiOH H2O, and 227 for DDQ). Lithium hydroxide monohydrate has a density of 1.51, DDQ has a density of 1.71, and PPS has a density of 1.36 as evidenced by ChemicalBook-1, ChemicalBook-2, and ScientificPolymer. Accordingly, the ionic conductive material of Example 1 possesses roughly 0.595 mol Li per 70 mL of material, equivalent to 8.5 mol of lithium per liter. Therefore, the ionic material of Example 1 is seen to possess a concentration of lithium consistent with claims 16 and 23.
Claim(s) 1, 2, 17, 36-38, 41, 43-45, 47-49, 51, 52, 54-59, and 61 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bai (US 2008/0300380 A1) as evidenced by Staiti (Journal of Membrane Science, 2001, 188, 71-78).
Regarding Claims 1, 45, and 52, Bai teaches solid electrolytes of polymers with isotropic ionic conductivity (Abstract). The polymers have the structure:
    PNG
    media_image1.png
    244
    731
    media_image1.png
    Greyscale
(¶ 48), which comprises a plurality of monomer residues. The “R4-SO3Li” moieties are construed as a plurality of “charge carrier complexes”, which are formed from base polymer and propane-sulfonate (¶ 67-68), the latter being construed as an electron acceptor. Moreover the aryl “LiSO3” groups can also be seen to be a plurality of charge carrier Bai creates films via casting and then vacuum drying at 100 degrees C for 24 hours (¶ 74) and thus, Bai’s electrolytes are construed as not relying on a solvent/liquid/gel phase for conductivity absent evidence to the contrary. 
The base polymer of Bai is a sulfonated copolymer of polybenzimidazole. As evidenced by Staiti, the sulfonation of PBIs is known to promote crystalline structures due to the presence of hydrogen and sulfonic groups along the polymer chain (Page 76; Figure 3). Accordingly, the sulfonated materials of Bai are construed as intrinsically semicrystalline in the absence of evidence to the contrary.
Regarding Claim 2, Bai teaches the polymers are created by reacting liquid crystal polymer with electron acceptor (propane-sulfonate) (¶ 66-67), whereby the formed polymers are rigid rod polymers (¶ 68) and yield high ionic conductivity (¶ 87). In comparison, the present specification describes reacting liquid crystal polymers with electron acceptors that gives sulfonate groups (see sulfur trioxide) to yield materials that give high ionic conductivities. Since Bai
Regarding Claims 17 and 54-59, Bai teaches embodiments where the polymers are combined with lithium iodide salt for enhanced conductivity (¶ 80), the latter of which is an ionic compound. Although not describing a process step of forming charge carriers via reacting/doping base polymer, electron acceptor, and ionic compound, it is noted that the claims are recited in the product-by-process format by use of the language, “formed by…” Case law holds that:Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the present case, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.
Since lithium iodide contains both cations and anions, it is seen to result in lithium diffusing cations and iodide diffusing anions absent evidence to the contrary. The base polymer used by Bai is a conjugated liquid crystal polymer (¶ 66-67). 
Regarding Claims 36-38, 41, and 43, Bai teaches polymers having the structure:

    PNG
    media_image1.png
    244
    731
    media_image1.png
    Greyscale
, which is pi-conjugated. The polymer possesses a plurality of monomer residues where each of the plurality of monomer residues comprise a heterocyclic ring structure positioned on a backbone, whereby the heteroatom is nitrogen. The leftmost plurality of monomer residues has a molecular weight of roughly 477 g/mol (owing to R1 being propylene; see ¶ 72). 
Regarding Claim 44, the materials of Bai are water soluble (¶ 74) and thus construed as being hydrophilic. 
Regarding Claims 47-49, Bai teaches examples where the diffusion ions comprise lithium (¶ 80). With respect to the conductivity and diffusivity characteristics of claims 47-49, Bai teaches the polymers are created by reacting liquid crystal polymer with electron acceptor (propane-sulfonate) (¶ 66-67), whereby the formed polymers are rigid rod polymers (¶ 68) and yield high ionic conductivity (¶ 87). In comparison, the present specification describes reacting liquid crystal polymers with electron acceptors that gives sulfonate groups (see sulfur trioxide) to yield materials that give high ionic conductivities. Since Bai
Regarding Claim 51, Bai teaches solutions with water and methanol (¶ 74), which are construed as “rheological modifying material” since dilution of concentrated polymer mixtures would intrinsically result in lowering viscosity. 
Regarding Claim 61, the structures of Bai are seen to be no different in structure than what would otherwise be obtained by reacting a PBI-PS base polymer with sulfur trioxide electron acceptor. 
Claim(s) 3, 4, 6, 9, 11-13, 18, 20-22, 24, 25, 29-35, and 53 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bai (US 2008/0300380 A1) as evidenced by Staiti (Journal of Membrane Science, 2001, 188, 71-78) and ChemNetBase (PBI Information; cited 3/8/2019). 
The discussion regarding Bai and Staiti within ¶ 37-46 is incorporated herein by reference.
Regarding Claims 3, 6, and 9, the base polymer of Bai is a copolymer of polybenzimidazole with m-phenylene linkages. Polybenzimidazoles with m-phenylene linkages are known within the art to possess high glass transition temperatures. See for instance ChemNetBase, where glass transition temperatures of about 420-427 degrees Celsius is reported (Page 2). Since the materials of Bai are polybenzimidazoles with m-phenylene linkages, such materials are seen to intrinsically possess high temperature Tg’s. Since melting points are intrinsically higher than glass transition temperatures, the melting points of such copolymers would be even higher. Accordingly, the polybenzimidazoles of Bai are seen to intrinsically possess glass transition temperatures and melting points consistent with the ranges claimed in the absence of evidence to the contrary. Since Bai teaches room temperature ion conductivity, each of Bai’s materials are seen to be mobile in the glassy state (i.e. below the Tg of Bai’s materials). 
Regarding Claim 4, Bai teaches the polymers are created by reacting liquid crystal polymer with electron acceptor (propane-sulfonate) (¶ 66-67), whereby the formed polymers are rigid rod polymers (¶ 68) and yield high ionic conductivity (¶ 87). In comparison, the present specification describes reacting liquid crystal polymers with electron acceptors that gives sulfonate groups (see sulfur trioxide) to yield materials that give high ionic conductivities. Since Bai describes substantially the same base polymers being reacted to form substantially similar charge carrier complexes, it is concluded that such materials necessarily exhibit the same crystallinity characteristics in the absence of evidence to the contrary. The remaining limitations of claim 4 are adequately addressed above with respect to claim 6, the discussion of which is incorporated herein by reference.
Regarding Claims 11-13, 20-22, 24, 25, and 29-35, Bai teaches examples where the materials comprise lithium (monovalent alkali metal) and iodide (monovalent) diffusing ions (¶ 80). With respect to the conductivity and diffusivity characteristics of claims 11, 12, 21, 22, and 32-35, Bai teaches the polymers are created by reacting liquid crystal polymer with electron acceptor (propane-sulfonate) (¶ 66-67), whereby the formed polymers are rigid rod polymers (¶ 68) and yield high ionic conductivity (¶ 87). In comparison, the present specification describes reacting liquid crystal polymers with electron acceptors that gives sulfonate groups (see sulfur trioxide) to yield materials that give high ionic conductivities. Since Bai describes substantially the same base polymers being reacted to form substantially similar charge carrier complexes, it is 
Regarding Claim 18, Bai teaches embodiments where the polymers are combined with lithium iodide salt for enhanced conductivity (¶ 80), the latter of which is an ionic compound. Although not describing a process step of forming charge carriers via reacting/doping base polymer, electron acceptor, and ionic compound, it is noted that the claims are recited in the product-by-process format by use of the language, “formed by…” Case law holds that:Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the present case, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.
Regarding Claim 53, the base polymer of Bai is a copolymer of polybenzimidazole with m-phenylene linkages. Polybenzimidazoles with m-phenylene linkages are known within the art to possess Young’s modulus. See for instance ChemNetBase, where Young’s modulus of about 5900 MPa is reported (Page 2). Since the materials of Bai.
Claim(s) 19 and 50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bai (US 2008/0300380 A1) as evidenced by Staiti (Journal of Membrane Science, 2001, 188, 71-78), ChemNetBase (PBI Information; cited 3/8/2019), and Sterling Plastics (Celazole PBI Information).
The discussion regarding Bai, Staiti, and ChemNetBase within ¶ 48-53 is incorporated herein by reference.
Regarding Claims 19 and 50, the base polymer of Bai is a copolymer of polybenzimidazole with m-phenylene linkages (PBI). ChemNetBase teaches PBI is sold under the Celazole tradename (Page 4). As evidenced by Professional Plastics, PBI/Celazole is a thermoplastic possessing a V-0 flame retardancy rating (Page 2). Since the materials of Bai are polybenzimidazoles with m-phenylene linkages, such materials are seen to intrinsically be thermoplastic and possess V-0 flame retardancy in the absence of evidence to the contrary. 
Claim Rejections - 35 USC § 103
Claims 8, 26, 31, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman ‘218 (US 2015/0280218 A1).
Zimmerman ‘218 teaches a battery comprising a solid, ionically conducting electrolyte polymer electrolyte material (Abstract) and discloses an embodiment in Example 1 where the material is a reaction product of polyphenylene sulfide (base polymer), lithium hydroxide (ionic compound), and DDQ (electron acceptor) (¶ 84-85). Zimmerman ‘218 also teaches an embodiment in Example 2 where a cathode material is made with an ionically conducting material that is a reaction product of polyphenylene sulfide (base polymer), lithium hydroxide (ionic compound), and DDQ (electron Zimmerman ‘218 teaches ionic conductivities consistent with the ranges claimed (Figure 6). See also ¶ 9 where conductivities of at least 1x10-4 S/cm at room temperature are described. With regards to the claimed properties, such as a the presence of charge transfer complexes on monomers, the creation of an ion conduction mechanism through the material that does not rely on liquid/solvent/gel phase, and the various properties of the dependent claims, since Zimmerman ‘218 creates ionically conductive materials using the same materials and same protocol, the resulting properties are necessarily the same. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claim 8, Examples 1 and 2 differ from the subject matter claimed in that that only one cationic diffusing ion (Li+) and anionic diffusing ion (OH-) is used. Zimmerman ‘218 teaches various other salts besides lithium hydroxide can be used such as magnesium dichloride and expressly teaches mixtures can be used (¶ 7). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize a mixture of lithium hydroxide with one or more of the salts of ¶ 7 based on the teachings of Zimmerman ‘218
Regarding Claim 26, Examples 1 and 2 differ from the subject matter claimed in that lithium does not have a valence greater than 1. Zimmerman ‘218 teaches various other salts besides lithium hydroxide can be used such as magnesium dichloride (¶ 7). Magnesium has a valence of two. Since Zimmerman ‘218 teaches either lithium hydroxide or magnesium chloride can be used for the same purpose, it would have been obvious to one of ordinary skill in the art to utilize magnesium dichloride in lieu of lithium hydroxide based on the teachings of Zimmerman ‘218.
Regarding Claims 31 and 32, Examples 1 and 2 differ from the subject matter claimed in that Zimmerman ‘218 does not disclose the diffusivity of the ions or cationic transference number. Zimmerman ‘218 teaches lithium bis-trifluoromethanesulfonimide (LiTFSI) is also a suitable ionic compound (¶ 7). Since Zimmerman ‘218 teaches either lithium hydroxide or LiTFSI can be used for the same purpose, it would have been obvious to one of ordinary skill in the art to utilize LiTFSI in lieu of lithium hydroxide based on the teachings of Zimmerman ‘218.
The instant specification at Example 16 appears to indicate that should PPS, DDQ, and LiTFSI be reacted, an ionically conductive material with both cantionic and anionic diffusivity having diffusivity, wherein the anionic diffusivity is greater than the cationic diffusivity is obtained (diffusivity of lithium = 0.23 x 10-9 m2/s; diffusivity of hydroxide = 0.45 x 10-9 ms/2). The calculated cationic transference number is 0.34, which lies within the claimed range. Since Zimmerman ‘218 expressly suggests using the same polymer (PPS), dopant (DDQ), and ionic material (LiTFSI) indicated within the instant specification as procuring the properties at issue, it therefore follows that such Zimmerman ‘218’s teachings regarding LiTFSI in the absence of evidence to the contrary.
Claims 8, 31, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman ‘559 (US 2015/0155559 A1).
Zimmerman ‘559 teaches a battery comprising a solid, ionically conducting polymer electrolyte material (Abstract) and discloses an embodiment in Example 1 where the material is a reaction product of polyphenylene sulfide (base polymer), lithium hydroxide (ionic compound), and DDQ (electron acceptor) (¶ 156-157). Zimmerman ‘559 also teaches embodiments in Examples 2-4, 6-8, 12-16,  where a cathode material is made with an ionically conducting material that is a reaction product of polyphenylene sulfide (base polymer), lithium hydroxide (ionic compound), and DDQ (electron acceptor) (¶ 158-169, 171-181, 185-203). PPS is a conjugated polymer. The Examples use 67%/33% wt/wt PPS/DDQ and 1 mol of DDQ relative to 4.2 moles of PPS. This mixture is heat treated at 325/250 degrees Celsius for 30 mins at 500-1000 PSI (¶ 156-169, 171-181, 185-203). In comparison, Example 3 of the instant specification uses 67%/33% wt/wt PPS/DDQ and 1 mol of DDQ relative to 4.2 moles of PPS which is heat treated at 325/250 degrees Celsius for 30 mins at 500-1000 PSI. Zimmerman ‘559 teaches ionic conductivities consistent with the ranges claimed (Figure 6). With regards to the claimed properties, such as a the presence of charge transfer complexes on monomers, the creation of an ion conduction mechanism through the material that does not rely on liquid/solvent/gel phase, and the various properties of the dependent claims, since Zimmerman ‘559 creates ionically conductive materials using the same materials and same protocol, the resulting properties are necessarily the same. MPEP 2112 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
In the alternative, Zimmerman ‘559 teaches other embodiments in Examples 20-22 whereby liquid crystal polymer, ion sources such as LiOH, and DDQ are reacted via heat treatment for 30 mins at 500-1000 PSI (¶ 208-214). In comparison, Example 7 of the instant specification uses liquid crystal polymer, ion sources such as LiOH, and DDQ which is heat treated for 30 mins at 500-1000 PSI. Zimmerman ‘559 teaches ionic conductivities consistent with the ranges claimed (Tables within ¶ 208-212; Figure 6). See also ¶ 18 where conductivities of at least 1x10-4 S/cm at room temperature are described. With regards to the claimed properties, such as a melt state, glassy state, the diffusing ions being mobile in the glass state, and the various properties of the dependent claims, since Zimmerman ‘559 creates ionically conductive materials using the same materials and same protocol, the resulting properties are necessarily the same. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claim 8, the Examples of Zimmerman ‘559 differ from the subject matter claimed in that that only one cationic diffusing ion (Li+) and anionic diffusing ion (OH-) is used. Zimmerman ‘559 teaches various other salts besides lithium hydroxide can be used such as magnesium dichloride and expressly teaches mixtures can be used (¶ 13). Accordingly, it would have been obvious to one of ordinary skill in the art to Zimmerman ‘559, thereby affording more than one anionic diffusing ion.
Regarding Claims 31 and 32, The Examples of Zimmerman ‘559 differ from the subject matter claimed in that Zimmerman ‘559 does not disclose the diffusivity of the ions or cationic transference number. Zimmerman ‘559 teaches lithium bis-trifluoromethanesulfonimide (LiTFSI) is also a suitable ionic compound (¶ 13). Since Zimmerman ‘559 teaches either lithium hydroxide or LiTFSI can be used for the same purpose, it would have been obvious to one of ordinary skill in the art to utilize LiTFSI in lieu of lithium hydroxide based on the teachings of Zimmerman ‘559.
The instant specification at Example 16 appears to indicate that should PPS, DDQ, and LiTFSI be reacted, an ionically conductive material with both cantionic and anionic diffusivity having diffusivity, wherein the anionic diffusivity is greater than the cationic diffusivity is obtained (diffusivity of lithium = 0.23 x 10-9 m2/s; diffusivity of hydroxide = 0.45 x 10-9 ms/2). The calculated cationic transference number is 0.34, which lies within the claimed range. Since Zimmerman ‘559 expressly suggests using the same polymer (PPS), dopant (DDQ), and ionic material (LiTFSI) indicated within the instant specification as procuring the properties at issue, it therefore follows that such properties would necessarily flow from following Zimmerman ‘559’s teachings regarding LiTFSI in the absence of evidence to the contrary.
Double Patenting
The previously set forth double patenting rejections are withdrawn in view of the terminal disclaimer filed 7/8/2020. 
Allowable Subject Matter
In line with the interview of 7/27/2021 (see attached Interview Summary), the Examiner suggests 1) amending claims 1, 9, 17, 20, 25, and 28-30 as follows and 2) cancelling claims 3, 4, 6, 8, 11-13, 16, 18, 19, 21-24, 26, 27, 31-41, 44, 45, 47-49, 51, 53, 55-59, and 61 to place the application in condition for allowance.
1. A solid, semicrystalline, ionically conductive, polymer material comprising: a plurality of monomer residues; and a plurality of charge carrier complexes; wherein each of the plurality of charge carrier complexes is formed by a reaction of , an ionic compound, and an electron acceptor; wherein the base polymer is a polyether ether ketone, polyphenylene sulfide, a liquid crystal polymer, or a semicrystalline polymer with a crystallinity index of greater than 30%;wherein the ionic compound is an oxide, a hydroxide, or a salt; andwherein the electron acceptor is 2,3-dichloro-5,6-dicyano-1,4-benzoquinone, tetracyanoethylene, or chloranil;wherein each of the plurality of charge carrier complexes are positioned on the plurality of monomer residues in the material thereby creating an ionic conduction mechanism for ionic mobility through the solid, semicrystalline, ionically conductive, polymer material -4 S/cm; and solvent, liquid, or gel phase for ionic conductivity.
9. The material of claim 1, wherein a melting temperature of the base polymer is greater than 250°C.
17. The material of claim 1, of the base polymer, the ionic compound, and the electron acceptor produces a cationic diffusing ion and an anionic diffusing ion.
20. The material of claim [[6]] 17, wherein the 
25. The material of claim [[6]] 17, wherein the 17, wherein the 
29. The material of claim [[6]] 17, wherein the 
30. The material of claim [[6]] 17, wherein the 
Response to Arguments
Applicant's arguments filed 7/9/2020 have been fully considered but they are only partially persuasive. 
With respect to the Zimmerman prior art rejections, Applicant asserts the Office cannot simultaneously take the position that 1) the subject matter claimed is unsupported by the parent applications and 2) the claims are anticipated/obviated by the corresponding PG-PUBs of the applications. 
This is not found persuasive. The Examiner is of the position that A) whether the claimed subject matter is supported by the parent applications and B) whether the claimed subject matter is anticipated/obviated by a prior art reference are unrelated issues. The Examiner maintains the various limitations of the dependent claims are not supported by the parent applications and thus, they are afforded the stated filing dates that are set forth within the “Priority” section above. Since claims 3, 4, 6, 8, 9, 11-13, 16-41, 43-45, 47-49, 51, 53, 55, 57, 59, and 61 have a filing date of 5/6/2016, the Zimmerman ‘218 (published 10/1/2015) and Zimmerman ‘559 (published 6/4/2015) references constitute prior art under 35 USC 102(a)(1). Both references clearly anticipate or obviate the subject matter claimed for reasons set forth within the prior art rejections above. 
Applicant’s statement of common ownership under 35 USC 102(b)(2)(C) is acknowledged. Accordingly, the 35 USC 102(a)(2) rejections are withdrawn. 
The previously set forth non-Zimmerman prior art rejections are withdrawn in view of Applicant’s amendment. New grounds of rejection over Bai are presented above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEPHEN E RIETH/Primary Examiner, Art Unit 1764